     Case 2:21-cv-11628-SFC-CI ECF No. 2, PageID.80 Filed 07/20/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROOSEVELT BRYANT PRESCOTT,

        Petitioner,                           Case Number 2:21-CV-11628
                                              HONORABLE SEAN F. COX
v.

BRYAN MORRISON,

      Respondent.
___________________________________/

  OPINION AND ORDER TRANSFERRING THE SUCCESSIVE PETITION FOR A
 WRIT OF HABEAS CORPUS TO UNITED STATES COURT OF APPEALS FOR THE
                          SIXTH CIRCUIT

        Roosevelt Bryant Prescott, (“Petitioner”), confined at the Lakeland Correctional Facility

in Coldwater, Michigan, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254. Petitioner challenges his 2011 conviction out of the Wayne County Circuit Court for

second-degree murder and felony firearm, third offense.

        The present petition constitutes a “second or successive petition” within the meaning of

28 U.S.C. § 2244(b)(3); the case is transferred to the Court of Appeals so that petitioner may

obtain permission to file a successive petition for a writ of habeas corpus.

                                          I. Background

        Petitioner previously filed a petition for a writ of habeas corpus, challenging this

conviction.   The petition was dismissed as being time-barred under the Antiterrorism and

Effective Death Penalty Act’s (AEDPA) one year statute of limitations contained in 28 U.S.C. §

2244(b)(3)(A). Prescott v. Gidley, No. 2:14-CV-13220-DT, 2015 WL 4887616 (E.D. Mich. Aug.

17, 2015).


                                                 1
   Case 2:21-cv-11628-SFC-CI ECF No. 2, PageID.81 Filed 07/20/21 Page 2 of 3




                                            II. Discussion

        Petitioner already filed a prior petition for a writ of habeas corpus challenging his

judgment of sentence and incarceration.

        A habeas petitioner who seeks to file a second or successive habeas petition must first

ask the appropriate court of appeals for an order authorizing the district court to consider the

petition. See 28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641

(1998). When a habeas petitioner files a second or successive petition for habeas corpus relief in

the district court without preauthorization from the court of appeals, the district court must

transfer the document to the court of appeals. See 28 U.S.C. § 1631 (directing that “[w]henever a

civil action is filed in a court ... and that court finds that there is a want of jurisdiction, the court

shall, if it is in the interest of justice, transfer such action ... to any other such court in which the

action ... could have been brought at the time it was filed”); In re Sims, 111 F.3d 45, 47 (6th

Cir.1997)(holding that “when a prisoner has sought § 2244(b)(3) permission from the district

court, or when a second or successive petition for habeas corpus relief or § 2255 motion is filed

in the district court without § 2244(b)(3) authorization from this court, the district court shall

transfer the document to this court pursuant to 28 U.S.C. § 1631.”).

        The dismissal of petitioner’s prior habeas petition based on his failure to comply with the

AEDPA’s one-year statute of limitations is considered an adjudication on the merits that makes

the current petition “second or successive” for the purpose of § 2244(b), with respect to

petitioner’s 2011 conviction. See In re Rains, 659 F.3d 1274, 1275 (10th Cir. 2011); In re

Flowers, 595 F.3d 204, 205 (5th Cir. 2009)(per curiam); McNabb v. Yates, 576 F.3d 1028, 1029

(9th Cir. 2009); Murray v. Greiner, 394 F.3d 78, 81 (2nd Cir. 2005); Altman v. Benik, 337 F.3d

764, 765 (7th Cir. 2003)(per curiam); Cf. In Re Cook, 215 F.3d 606, 607-08 (6th Cir.


                                                   2
   Case 2:21-cv-11628-SFC-CI ECF No. 2, PageID.82 Filed 07/20/21 Page 3 of 3




2000)(when petitioner’s first habeas application was dismissed for procedural default arising

from failure to exhaust state remedies where the statute of limitations had run on those remedies,

the dismissal was “on the merits,” and the petitioner’s later habeas application was “second or

successive,” for purposes of § 2244(b)).

       Accordingly, the Clerk of Court is ordered to transfer the habeas petition to the United

States Court of Appeals for the Sixth Circuit pursuant to Sims and 28 U.S.C. § 1631. See Galka

v. Caruso, 599 F. Supp. 2d 854, 857 (E.D. Mich. 2009).

                                            III. ORDER

       IT IS ORDERED that the Clerk shall transfer the petition to the United States Court of

Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.



                                                    s/Sean F. Cox
                                                    SEAN F. COX
                                                    UNITED STATES DISTRICT COURT

Dated: July 20, 2021




                                                3
